     Case 3:20-cv-02418-K Document 33 Filed 12/04/20        Page 1 of 4 PageID 224



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

ELMO ANDREW SOIGNET, III,                   §
                                            §
              Plaintiff,                    §
                                            §
v.                                          §        Civil Action No. 3:20-CV-2418-K
                                            §
RICKY ROSS,                                 §
                                            §
              Defendant.                    §

                                        ORDER

        Before the Court are Defendant’s Motion to Dismiss the Complaint, or in the

Alternative, to Transfer Venue (Doc. No. 9) and Defendant’s Motion to Strike

Paragraph 6 of Plaintiff’s Declaration (Doc. No. 23). Upon review of the record, it is

unclear to the Court whether it has subject-matter jurisdiction over this case. See

FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 230–31 (1990); see also Ruhrgas AG v.

Marathon Oil Co., 526 U.S. 574, 583 (1999) (“[S]ubject-matter delineations must be

policed by the courts on their own initiative even at the highest level.”).

        On August 21, 2020, Defendant filed a Notice of Removal (Doc. No. 1) in the

United States District Court for the Northern District of Texas. In the Notice of

Removal, Defendant alleged that this Court has subject-matter jurisdiction based on

diversity jurisdiction. On August 24, 2020, this Court ordered Defendant to amend his

Notice of Removal (Doc. No. 4) as it was unclear whether the Court had diversity

jurisdiction over the case. Defendant filed an Amended Notice of Removal (Doc. No.

                                            1
   Case 3:20-cv-02418-K Document 33 Filed 12/04/20           Page 2 of 4 PageID 225



8); however, it is still unclear whether the parties are completely diverse—particularly

with respect to Plaintiff’s citizenship.

       The party seeking to invoke federal diversity jurisdiction has the burden of

pleading the diverse citizenship of the parties. Mas v. Perry, 489 F.2d 1396, 1399 (5th

Cir. 1974). The diversity of the parties’ citizenship must be complete in that one of

the plaintiffs cannot share the same state citizenship as one of the defendants. See

Corfield v. Dallas Glen Hills LP, 355 F.3d 853, 857 (5th Cir. 2003). “[W]hen jurisdiction

depends on citizenship, citizenship must be distinctly and affirmatively alleged.” Getty

Oil Corp. v. Ins. Co. of N. Am., 841 F.2d 1254, 1259 (5th Cir. 1988) (emphasis and

internal quotation marks omitted).

        In the Amended Notice of Removal, Defendant alleges, “According to

 Plaintiff’s Original Petition, Plaintiff is a citizen of Texas for purposes of diversity

 jurisdiction. See Exhibit 3-A, Plaintiff’s Original Petition, ¶ 2.” Doc. No. 8 at 3.” The

 state court petition does not establish that Plaintiff is a citizen of Texas, which

 requires residence and intent to remain in Texas. Rather, the state court petition

 states, “Plaintiff resides in Rockwall County, Texas. He may be served by and

 through his counsel at the contact information in the signature block below.” Doc.

 No. 8, Ex. 3-A at 1. This is a statement of Plaintiff’s residence, not his citizenship.

 Given that ample facts in the record tie Plaintiff to Louisiana as well, Defendant

 must clarify and properly allege Plaintiff’s citizenship.

        “[C]itizenship and residence, as often declared by this court, are not

                                            2
   Case 3:20-cv-02418-K Document 33 Filed 12/04/20            Page 3 of 4 PageID 226



 synonymous terms.” Robertson v. Cease, 97 U.S. 646, 648 (1878). Citizenship requires

 not only “[r]esidence in fact” but also “the purpose to make the place of residence

 one’s home.” Texas v. Florida, 306 U.S. 398, 424 (1939) (emphasis added). As the

 United States Court of Appeals for the Fifth Circuit has explained, “[f]or purposes of

 diversity jurisdiction, the domicile of the parties, as opposed to their residence, is the

 key,” and “citizenship means domicile”; “mere residence in the State is not sufficient,”

 where “[r]esidence alone is not the equivalent of citizenship, although the place of

 residence is prima facie the domicile”; and “citizenship is not necessarily lost by

 [protracted] absence from home, where the intention to return remains.” Preston v.

 Tenet Healthsystem Mem’l Med. Ctr., Inc., 485 F.3d 793, 799 (5th Cir. 2007) (internal

 quotation marks omitted). “In determining diversity jurisdiction, the state where

 someone establishes his domicile serves a dual function as his state of citizenship. A

 person’s state of domicile presumptively continues unless rebutted with sufficient

 evidence of change. Domicile requires the demonstration of two factors: residence

 and the intention to remain.” Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571

 (5th Cir. 2011) (citations and internal quotation marks omitted).

       The citizenship allegations are determinative of whether there is complete

diversity vesting this Court with subject matter jurisdiction or whether this Court must

dismiss the action. See FED. R. CIV. P. 12(h)(3) (“If the court determines at any time

that it lacks subject-matter jurisdiction, the court must dismiss the action.”); Stafford v.




                                             3
   Case 3:20-cv-02418-K Document 33 Filed 12/04/20            Page 4 of 4 PageID 227



Mobil Oil Corp., 945 F.2d 803, 805 (5th Cir. 1991) (“Failure to adequately to allege

the basis for diversity jurisdiction mandates dismissal.”).

      The party seeking the federal forum bears the burden of establishing subject-

matter jurisdiction. See St. Paul Reinsurance Co, 134 F.3d at 1253. Defendant has failed

to properly allege Plaintiff’s citizenship. Therefore, the Court cannot determine

whether it has subject-matter jurisdiction. Defendant is ORDERED to amend his

Amended Notice of Removal by Thursday, December 10, 2020 at 5:00 p.m. This is

the final opportunity to amend the Notice of Removal as this is the second time the

Court has requested proof of Plaintiff’s citizenship. Failure to properly establish

diversity jurisdiction will result in remand to state court without further notice. See

FED. R. CIV. P. 12(h)(3) (“If the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.”).

      SO ORDERED.

      Signed December 4th, 2020.

                                         ______________________________________
                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE




                                            4
